Citation Nr: 0817036	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including lumbosacral strain with radiculitis to 
the lower extremities.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for pes planus (claimed 
as flat feet).

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for arthritis, 
including arthritis of the left knee, status post-total knee 
replacement surgery, and arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Kurt Leffler, Attorney



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The veteran requested a personal 
hearing before the Board on his April 2006 substantive 
appeal; however, he withdrew such request by letter dated in 
June 2007.  See 38 C.F.R. § 20.702(e) (2007).

The veteran filed a claim of entitlement to service 
connection for "arthritis" in September 2004.  In September 
2004, the RO sent the veteran a letter asking him to identify 
the specific joints he was claiming arthritis for; no 
response was ever received.  In the absence of any specific 
guidance from the veteran, the Board will adjudicate the 
issue of entitlement to service connection for arthritis in 
all joints as that is the issue adjudicated by the RO and the 
appeal perfected to the Board.  

In July 2005, the veteran's accredited representative 
submitted a written statement indicating a desire to file a 
claim under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a total knee replacement surgery, including 
anxiety and depression.  As there is no indication in the 
record that this claim has been adjudicated, it is REFERRED 
to the RO for consideration.

The issue of entitlement to service connection for a low back 
disorder, including lumbosacral strain with radiculitis to 
the lower extremities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran has a current bilateral hip disorder.

2.  The competent evidence fails to demonstrate that the 
veteran has a current diagnosis of pes planus.

3.  The competent evidence fails to demonstrate that the 
veteran has a current diagnosis of sinusitis.

4.  The competent evidence fails to demonstrate that the 
veteran's current left knee arthritis, status post-total knee 
replacement surgery, and/or right knee arthritis manifested 
during his active military service, within one year of 
service, or are otherwise related to his service; there is no 
competent evidence that the veteran has been diagnosed with 
arthritis in any other joints.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Pes planus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306 (2007).

3.  Sinusitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Arthritis, including arthritis of the left knee, status 
post-total knee replacement surgery, and arthritis of the 
right knee, was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in September 2004 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the September 
2004 letter advised the veteran what information and evidence 
was needed to substantiate the claims decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran and expressly informed him 
of the need to submit any evidence in his possession that 
pertains to the claims.  He was also specifically told that 
it was his responsibility to support his claims with 
appropriate evidence.  Finally the September 2004 letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the September 2004 letter was sent to 
the veteran prior to the January 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claims.  Nevertheless, the Board finds a remand 
is unnecessary because such timing error is nonprejudicial to 
the veteran.  In this regard, the Board has concluded that a 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision.  
Id.  Thus, failure to provide this notice in a timely manner 
did not affect the essential fairness of this adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
The veteran has not identified any additional outstanding 
private or federal records that are relevant to his claims 
decided herein that need to be obtained before deciding these 
claims.  

As discussed in the remand below, the veteran has identified 
outstanding records from the Social Security Administration 
(SSA).  However, such records appear only to pertain to his 
claimed back disability.  As such, these records are not 
pertinent to the veteran's remaining claims on appeal and a 
remand is unnecessary.  See 38 C.F.R. § 3.159(c).  See also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The veteran was not provided with VA examinations regarding 
any of his claims decided herein.  However, the Board finds 
that VA was under no duty to provide an examination because 
there is sufficient competent medical evidence to decide the 
veteran's claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the veteran's claims pertaining to sinusitis, 
a bilateral hip disorder, and pes planus, there is no 
competent evidence of record that the veteran has a current 
disability.  Regarding his claim of entitlement to service 
connection for arthritis, there is evidence that the veteran 
has been diagnosed with bilateral knee arthritis; however, 
there is nothing in the record, including any lay statements 
by the veteran, that suggests a link between any current 
arthritis of the knee and military service.  It is therefore 
clear that the veteran has not presented evidence sufficient 
to satisfy the elements of McLendon with respect to his 
claims decided herein, thereby triggering VA's duty to 
provide an examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. Bilateral Hip Disorder

The veteran asserts that he is entitled to service connection 
for a bilateral hip disorder.  He has not provided any 
details as to the basis for his contention that service 
connection is warranted.  Unfortunately, the Board has 
carefully reviewed the evidence of record and finds no 
complaints, diagnosis, or treatment for a bilateral hip 
disorder during service.  Additionally, there is no mention 
of any hip problems, including hip pain, in the veteran's 
post-service medical records.  In the absence of evidence of 
a current disability, the veteran's claim must be denied.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  




II. Pes Planus

The veteran is claiming entitlement to service connection for 
pes planus as due to his military service.  Upon review of 
the record, the Board observes that the veteran's induction 
examination notes an abnormal clinical evaluation of the feet 
with a diagnosis of second degree pes planus.  Seeing as pes 
planus was noted upon entrance, the presumption of sound 
condition at service entrance does not attach in this case.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. 
§ 3.304(b) (2006).  Thus, the veteran's claim is one for 
aggravation of a preexisting disability.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In the present case, the Board need not consider whether the 
veteran's preexisting pes planus underwent a permanent 
worsening during service because there is no evidence of any 
current diagnosis or treatment for pes planus.  There is also 
no evidence of any complaints of foot problems, including 
foot pain, in any of the veteran's post-service medical 
records.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich, supra; Brammer, supra.

In the absence of any current evidence that the veteran has 
pes planus, the Board finds the preponderance of the evidence 
is against his claim of service connection for aggravation of 
pes planus, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Sinusitis

The veteran contends that he is entitled to service 
connection for sinusitis.  The Board acknowledges that his 
service medical records note a history of hay fever treated 
with medication at entrance in March 1966 as well as a self-
reported history of hay fever at separation.  There is, 
however, no evidence of any treatment for hay fever or 
sinusitis during service, nor is there a diagnosis of a 
chronic sinus disability.  Similarly, a review of the 
veteran's post-service medical records fail to reveal any 
current diagnosis of sinusitis (or any other sinus problems).  
The Board acknowledges the veteran's own lay statements that 
he has sinusitis.  However, as a layperson he is only 
competent to report symptoms; he is not competent to state 
that such symptoms are properly diagnosed as sinusitis.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (laypersons are 
competent to speak to symptomatology when the symptoms are 
readily observable).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, in the absence of evidence of a 
current disability, the veteran's claim must be denied.  See 
Degmetich, supra; see also Brammer, supra. 

IV. Arthritis

As noted in the Introduction above, the veteran filed a claim 
of entitlement to service connection for arthritis.  The 
veteran did not specify which joints he was claiming service 
connection for; thus, the Board determined that the issue for 
appeal is entitlement to service connection for arthritis in 
all joints.  

A review of the veteran's medical records reveals that he has 
been diagnosed as having arthritis in both knees.  See 
Primary Care Clinic Note dated September 8, 2003; see also VA 
Orthopedic Consult Note dated September 19, 2003.  There is 
no competent medical evidence of arthritis in any other 
joints.  As such, service connection for arthritis in any 
joint other than the veteran's left and right knee must be 
denied on the basis of no competent evidence of a currently 
diagnosed disability.  See Degemetich, supra; see also 
Brammer, supra.

With respect to the veteran's current arthritis of the left 
and right knee, the Board also finds that service connection 
must be denied as a preponderance of the evidence fails to 
demonstrate that arthritis of either knee manifested during 
service, within one year of service, or is otherwise related 
to service.  

The Board has carefully reviewed the veteran's service 
medical records; yet, there is no mention of any knee 
injuries, nor is there any evidence of treatment for 
complaints of knee pain or problems.  While not dispositive 
of his claim, the Board finds the lack of evidence of an in-
service right or left knee injury or a diagnosis of a chronic 
knee disability during service weighs against the veteran's 
claim that he is entitled to service connection for arthritis 
of the right or left knee.  See 38 C.F.R. § 3.303(a).  

There is also no competent evidence of record that the 
veteran was diagnosed with arthritis of the right or left 
knee within one year of separation from service.  As such, he 
is not entitled to service connection for either knee on a 
presumptive basis.  See 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007) (certain chronic disabilities, 
such as degenerative joint disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service).  

The first documentation of knee problems in the record is a 
September 2003 VA primary care treatment record noting that 
the veteran complains of bilateral knee pain.  This is more 
than forty years following the veteran's separation from 
service.  This significant gap in time, the Board concludes, 
weighs against the veteran's claim.  The Board notes that it 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

The Board acknowledges that an October 2003 orthopedic clinic 
note indicates that the veteran reported a long history of 
left knee problems dating back to a left knee injury in 1990.  
There are no records pertaining to this alleged 1990 injury; 
however, the Board finds that there is no reason to doubt the 
history provided by the veteran in this VA treatment record.  
Thus, the Board will accept as credible the veteran's lay 
statements that his left knee problems began in 1990, noting 
that such evidence, if anything, weighs against his claim as 
it suggests a nonservice-related etiology for the veteran's 
current left knee arthritis.  It also shows that the veteran 
himself reported to health care providers that his knee pain 
was of recent origin and began more than thirty years after 
service separation.  The Board observes that such lapse in 
time is significant and therefore weighs against his claim.  
Id.  

The remaining evidence contains no competent evidence 
regarding the etiology of the veteran's bilateral knee 
arthritis.  Thus, with consideration of the absence of any 
diagnosis of arthritis for any joints other than the right 
and left knee, the length of time following service prior to 
a recorded diagnosis of right or left knee arthritis, 
credible lay evidence of a post-service left knee injury, and 
the absence of any medical opinion suggesting a causal link 
between any left and/or right knee arthritis and the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for arthritis.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for pes planus (claimed as 
flat feet) is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for arthritis, including 
arthritis of the left knee, status post-total knee 
replacement surgery, and arthritis of the right knee, is 
denied.



REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to veteran's claim of entitlement to service 
connection for a low back disorder.  

At his December 2004 VA examination, the veteran reported 
that he was currently in receipt of disability benefits from 
the Social Security Administration (SSA) for his back 
problems.  The Court of Appeals for Veterans Claims (Court) 
has held that SSA records cannot be unilaterally deemed 
irrelevant by VA because the possibility that such records 
contain relevant evidence pertaining to etiology cannot be 
foreclosed absent a review of these records.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187-8 (2002).  In the present 
case, the veteran's SSA records contain evidence pertaining 
to treatment for his claimed back disability.  Therefore, the 
Board must remand this appeal to obtain these records.  

In addition, the Board observes that records reflect that the 
veteran had surgery on his back in May 1999 following a 
ruptured disc in January 1999.  See VA Mental Health Consult 
dated December 1, 2005.  The veteran reported that a worker's 
compensation claim was filed regarding the incident.  Since 
the Board is remanding this appeal to obtain records 
associated with the veteran's SSA claim, it concludes that 
the veteran should be contacted and asked to provide 
additional information regarding the treatment and surgery he 
received for his back in 1999.  He should also be asked to 
submit information sufficient to request records associated 
with his worker's compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

2.  Contact the veteran and ask him to 
provide the names and addresses of all 
medical care providers who treated him for 
his claimed low back disability, 
particularly those records pertaining to 
his 1999 injury and surgery.  He should 
also be asked to submit information 
sufficient to request records associated 
with his worker's compensation claim 
related to his back.  After securing the 
necessary release from the veteran, obtain 
these records.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


